Case 2:14-cv-02832-ES-MAH Document 282-1 Filed 03/04/21 Page 1 of 1 PageID: 10263




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



   WAG ACQUISITION, L.L.C.,

                           Plaintiff,           Case No.: 2:14-02832-ES-MAH

                      v.

   GATTYÁN GROUP S.à r.l., et al.,

                           Defendants.




       DECLARATION OF RONALD ABRAMSON IN SUPPORT OF PLAINTIFF’S
                RESPONSIVE CLAIM CONSTRUCTION BRIEF


         I, Ronald Abramson, ESQ., declare under penalty of perjury pursuant to 28 U.S.C.

  § 1746 that:

         1.      I am an attorney at law and partner with the firm Liston Abramson LLP, attorneys

  for Plaintiff WAG Acquisition, L.L.C. (“WAG”) in the above-referenced action. I submit this

  Declaration in support of WAG’s Responsive Claim Construction Brief.

         2.      A true and correct copy of excerpts of the Transcript of the Feb. 22, 2021

  Deposition of Dr. Schuyler Quackenbush is attached hereto as Exhibit 1.

         3.      A true and correct copy of excerpts of the Transcript of the Feb. 24, 2021

  Deposition of Keith Teruya is attached hereto as Exhibit 2.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on



  Dated: March 4, 2021                                           /s Ronald Abramson
                                                                Ronald Abramson
